Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1, 10 and 13: 
    PNG
    media_image1.png
    255
    799
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for explaining their position in regards to references Mutalik in view of Blauvelt not teaching the amended limitations of the claims. Based on the amendments made to these claims, the remarks are now considered moot under new grounds of rejection as taught by references Powell in view of Lee as posted in the updated office action below. 
				Claim Objection
The applicant is requested to incorporate where the functions of deriving the OBI and setting the downstream wavelength take place in claims 10 and 13. Claim 1 shows this step clearly in lines 1-3. The applicant is requested to incorporate similar subject matter as claim 1 into claims 10 and 13 in order to stay consistent with the scope of the invention.



Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the claim objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 13 state, “derive a level of OBI of a received upstream optical signal…set a wavelength of a downstream optical signal such that a difference between the wavelength of the downstream optical signal and a wavelength of the upstream optical signal is based on the level of OBI”. The claims state that a level of OBI is derived of a received upstream optical signal. It is not clear how a level of optical beat interference is derived from a received optical signal i.e. in order to for interference to take place, at least two signals need to interact whereas as per the claims, the OBI is derived of a received upstream signal. Paragraphs [10], [59] and also [66] show that when transmitting and receiving signals are both received at the photodiode 102, the OBI effect takes place. Furthermore, as per the claims, a downstream signal is set such that a difference between the downstream and upstream signal is based on the level of OBI. As per paragraphs [59] and [66], the transmitting downstream signal and the received upstream signal produces the OBI effect, but as per the claims, “a” downstream optical signal is set based on the OBI. If the OBI is already existing because of a particular downstream wavelength, it is not clear to the examiner, how some other downstream optical signal wavelength is being set based on the level of OBI. Paragraph [66] states that the transmitting wavelength is controlled to be different from the received wavelength based on the OBI, in order to reduce the effect of this OBI. 
Dependent claims 2-9 are also rejected under 112b as they depend on ind claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029).
Regarding claim 1, Powell teaches a controller circuitry configured to control an optical transceiver of an optical line terminal, OLT, in a passive optical network, PON (Fig. 1, OLT 1), the controller circuitry configured to: derive a level of optical beat interference, OBI, of a received upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); and set a wavelength of an optical signal such that a difference between the wavelength of the optical signal  and a wavelength of the upstream optical signal is based on the level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Regarding claim 10, Powell teaches a method comprising: deriving a level of optical beat interference, OBI, of a received upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); setting a wavelength of an optical signal such that a difference between the wavelength of the optical signal  and a wavelength of the upstream optical signal is based on the level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Regarding claim 13, Powell teaches a computing system, the computing system comprising: computer readable storage medium storing computer-executable instructions, and a processor configured to interpret and execute the computer-executable instructions, which when executed by the processor causes the computing system to: derive a level of optical beat interference, OBI, of a received upstream optical signal from an optical transceiver of an optical network terminal, ONT (Fig. 1, using noise measuring function 11; page 7, paragraph 5, The control means comprises a further function 11 which measures noise passed by filter 10…; page 10, paragraph 4, when the measurement at 10 detects noise worse than this it first determines which lasers are interfering…; page 2, paragraph 3, it is known that a problem of optical interference exists during upstream transmission where a plurality of optical sources are present in the system… ); and set a wavelength of an optical signal such that a difference between the wavelength of the optical signal  and a wavelength of the upstream optical signal is based on the level of OBI (page 10, paragraph 5, altering an operating condition such as temperature of one laser diode while observing consequential changes in noise level. If noise is reduced by altering a laser’s operating condition it indicated that the laser is one of those causing an optical beat and should be moved to a different wavelength, by changing its wavelength…; paragraph 6, laser’s wavelength is sufficiently different from the others not to cause interference; page 7, paragraph 5).
Although Powell teaches altering a wavelength based on the measured beat noise, Powell doesn’t teach altering wavelength at the OLT.
Lee teaches a PON comprising tunable laser at the OLT and at the ONU (Fig. 1A, OLT 10 with tunable source 11 and ONU 30 with tunable source 30) wherein the downstream wavelength in the OLT is set based on a wavelength change signal (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altering of wavelength based on measure OBI taught by Powell and incorporate wavelength tuning at the OLT taught by Lee as it would have been obvious to try and choose from a finite number of identified, predictable solutions, with a reasonable expectation of success thereby providing an efficient and user-convenient service (Lee: paragraph [0009]).
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029) in further view of Yang et al. (US 6445369).
Regarding claim 2, Powell in view of Lee teaches the controller circuitry according to claim 1, wherein Powell teaches the controller circuity is further configured to: obtain a monitored signal indicative of the received upstream optical signal (page 8, paragraph 1); filtering the signal to obtain a filtered signal (Fig. 1, using filter 10).
Although Powell teaches using the controller circuit to derive the level of OBI, Powell in view of Lee doesn’t teach the controller circuitry is configured to: amplify the monitored signal to obtaining an amplified signal; and filter the amplified signal to obtain a filtered signal; envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal, wherein the integrated signal is indicative of the level of the monitored signal.  
	Yang teaches a receiver circuitry (the receiver of Fig. 3) that is configured to amplify the monitored signal (Fig. 3, monitored signal from photodetector circuit 310) to obtain an amplified signal (Fig. 3, amplify using amplifier circuit 320; Col. 5, lines 60-62, In this circuit, two op-amplifiers with lower gain each is used to achieve a high gain but with less noise); and filter the amplified signal to obtain a filtered signal (Fig. 3, filter with differentiator 350; Col. 6, lines 28-29, The differentiator circuit has a high pass filter…); envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal (Fig. 3, envelop and detector circuit 370, Col. 6, lines 38-40, The integrator is an envelope detector and double integrations are carried out), wherein the integrated signal is indicative of the level of a detected signal (Col. 6, lines 45-46, In this way, the modulated signal would be reconstructed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuitry that derives the level of OBI taught by Powell in view of Lee and incorporate the circuitry of the receiver as taught by Yang in order to successfully reconstruct the input monitored signal for further processing (Yang: Col. 6, lines 45-46).
Regarding claim 11, Powell in view of Lee teaches the method according to claim 10, wherein Powell teaches the controller circuity is further configured to: obtain a monitored signal indicative of the received upstream optical signal (page 8, paragraph 1); filtering the signal to obtain a filtered signal (Fig. 1, using filter 10).
Although Powell teaches using the controller circuit to derive the level of OBI, Powell in view of Lee doesn’t teach the controller circuitry is configured to: amplify the monitored signal to obtaining an amplified signal; and filter the amplified signal to obtain a filtered signal; envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal, wherein the integrated signal is indicative of the level of the monitored signal.  
	Yang teaches a receiver circuitry (the receiver of Fig. 3) that is configured to amplify the monitored signal (Fig. 3, monitored signal from photodetector circuit 310) to obtain an amplified signal (Fig. 3, amplify using amplifier circuit 320; Col. 5, lines 60-62, In this circuit, two op-amplifiers with lower gain each is used to achieve a high gain but with less noise); and filter the amplified signal to obtain a filtered signal (Fig. 3, filter with differentiator 350; Col. 6, lines 28-29, The differentiator circuit has a high pass filter…); envelop the filtered signal to obtain an enveloped signal; and integrate the enveloped signal to obtaining an integrated signal (Fig. 3, envelop and detector circuit 370, Col. 6, lines 38-40, The integrator is an envelope detector and double integrations are carried out), wherein the integrated signal is indicative of the level of a detected signal (Col. 6, lines 45-46, In this way, the modulated signal would be reconstructed).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control circuitry that derives the level of OBI taught by Powell in view of Lee and incorporate the circuitry of the receiver as taught by Yang in order to successfully reconstruct the input monitored signal for further processing (Yang: Col. 6, lines 45-46).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029) in further view of Yang et al. (US 6445369) in further view of Yin et al. (US 2017/0302399)
Regarding claim 3, Powell in view of Lee in further view of Yang teaches the controller circuitry according to claim 2, wherein Lee teaches a transmitting laser (Fig. 1A, laser 11) and Powell teaches the received monitored signal is indicative of the received upstream signal (page 8, paragraph 1).
Powell in view of Lee in further view of Yang doesn’t teach the controller circuity is configured to: Application No.: Not Yet AssignedDocket No.: 29250A-000223-USinstruct a transmitting laser of the optical transceiver of the OLT to produce an initializing optical signal configured to instruct the optical transceiver of the ONT to send in reply a responding optical signal.  
Yin teaches instructing the optical transceiver of the OLT to produce an initializing optical signal configured to instruct the optical transceiver of the ONT to send in reply a responding optical signal (paragraph [0007], Downstream data is broadcasted to the ONU by virtue of a light characteristic, and upstream data on the ONU is transmitted…at transmission intervals allocated by the OLT).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the OLT taught by Powell in view of Lee in further view of Yang and to incorporate sending an the initializing optical signal to let the transceiver of the ONU know when to start transmitting as taught by Yin so that all the ONUs can transmit at different times thereby avoiding further collisions during transmissions.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (GB 2294372) in view of Lee (US 2013/0302029), Yang et al. (US 6445369) in further view of Blauvelt (US 8660437).
Regarding claim 7, Powell in view of Lee in further view of Yang teaches the controller circuitry according to claims 2.
Although Lee teaches tuning of the laser 110, Powell in view of Lee in further view of Yang doesn’t teach wherein that the controller circuitry is configured to instruct a laser bias configured to control a transmitting laser for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises the instructing the laser bias.  
Blauvelt teaches that the controller circuitry is configured to instruct a laser bias (Col. 5, lines 1-2, by adjusting the bias of the laser 26) configured to control a transmitting laser (Fig. 4, transmitting laser 26) for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises the instructing the laser bias (Col. 4, line 67-Col. 5, line 4, Laser controller 28 adjusts the operating wavelength of the laser by adjusting the temperature and/or bias of the laser 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tuning of the laser as taught by Powell in view of Lee in further view of Yang and incorporate tuning the laser bias as taught by Blauvelt as it will allow to sufficiently align the operating wavelength of an optical transmitter laser (Col. 1, lines 38-43).
Regarding claim 8, Powell in view of Lee, Yang in further view of Blauvelt teaches the optical line terminal, OLT, comprising the controller circuitry according to claim 1 (Powell: Fig. 1, OLT 1).  
Regarding claim 9, Powell in view of Lee, Yang in further view of Blauvelt teaches the OLT according to claim 8, wherein Blauvelt teaches further comprising: a laser bias (Col. 5, lines 1-2, by adjusting the bias of the laser 26) and transmitting laser (Fig. 4, transmitting laser 26); and wherein the controller circuitry is further configured  to instruct the laser bias configured to control the transmitting laser for producing the downstream optical signal at the optical transceiver of the OLT; and wherein the setting further comprises instructing the laser bias (Col. 4, line 67-Col. 5, line 4, Laser controller 28 adjusts the operating wavelength of the laser by adjusting the temperature and/or bias of the laser 26).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637